FILED
                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS        Tenth Circuit

                               FOR THE TENTH CIRCUIT                   January 28, 2021
                           _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
    MAXINE Y. DESANZO,

         Plaintiff - Appellant,

    v.                                                       No. 20-5033
                                                  (D.C. No. 4:18-CV-00352-JED-JFJ)
    AHS SOUTHCREST HOSPITAL, LLC,                            (N.D. Okla.)

         Defendant - Appellee.
                        _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before HARTZ, KELLY, and EID, Circuit Judges.
                  _________________________________

         Maxine Y. DeSanzo appeals from the district court’s grant of summary

judgment in favor of her former employer, AHS Southcrest Hospital, LLC (the

Hospital), on her claims of discrimination and retaliation in violation of the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. § 623(a), (d). Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.




*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   BACKGROUND

      Ms. DeSanzo, a registered nurse, was born in 1952. She worked as a charge

nurse overnight on the weekend shifts (known as the “weekend option”) in the

postpartum unit at Hillcrest South Hospital. The overnight weekend option paid

more per shift than daytime or non-weekend shifts. Ms. DeSanzo began working for

the Hospital in 2009, switching to the night shift and weekend option in 2014.

      Starting in 2013, Ms. DeSanzo’s supervisor was Krista Fouke. After

Ms. Fouke resigned in April 2016, India Jackson became Ms. DeSanzo’s supervisor.

Both Ms. Fouke and Ms. Jackson reported to Jamie Heitgrass, the Director of

Nursing Operations and Director of Women and Children’s Services.

      Ms. Fouke never formally disciplined Ms. DeSanzo, but she counseled her

about completing her patients’ medical charts in a timely fashion. In August 2016

Ms. Jackson spoke to Ms. DeSanzo about the same issue, telling her she could not

clock out and then stay after her shift to chart; charting was to be completed in real

time. Ms. Jackson followed up the conversation by issuing a written confirmation of

a verbal warning, the first step in the Hospital’s disciplinary process.

      In early September a physician and a patient complained that Ms. DeSanzo had

not appropriately medicated the patient. On September 12, Ms. Jackson and

Ms. Heitgrass issued Ms. DeSanzo a written warning. A few weeks later a nurse

reported that a patient did not want Ms. DeSanzo to return to her room. On

October 5, Ms. Jackson and Ms. Heitgrass suspended Ms. DeSanzo without pay for

three shifts and removed her from the charge-nurse position and the weekend option.

                                            2
      Soon after the October 5 discipline, Ms. DeSanzo filed an internal complaint

asserting that she was being subjected to age discrimination. The next month, she

filed an intake questionnaire with the Equal Employment Opportunity Commission

(EEOC), alleging age discrimination and checking the box that she wished to file a

charge of discrimination. The Hospital’s Human Resources Director,

Rachel Steward, investigated Ms. DeSanzo’s internal complaint and concluded that it

was unfounded. She notified Ms. DeSanzo of her conclusions by letter dated

December 12, 2016.

      In mid-February 2017 Ms. Jackson again spoke to Ms. DeSanzo about

completing her patient charting in real time, as she worked. But she did not issue any

discipline. In late March Ms. DeSanzo was the subject of a patient complaint that

Ms. Jackson and Ms. Heitgrass concluded was not corroborated. They did not

discipline her for that complaint, but coached her about patient perception. Also in

late March, however, Ms. Jackson issued Ms. DeSanzo a written warning when she

again stayed late to chart.

      In early May a nurse reported to Ms. Jackson another patient complaint about

Ms. DeSanzo, which Ms. Jackson and Ms. Heitgrass investigated. Citing the

previous discipline for patient complaints, Ms. Heitgrass informed Ms. Steward that

the next step was termination. Ms. Steward approved terminating Ms. DeSanzo’s

employment. When the Hospital ended Ms. DeSanzo’s employment on May 19,

2017, she was 64 years old.



                                          3
      Ms. DeSanzo filed an administrative charge before filing suit in Oklahoma

state court for age discrimination and retaliation in violation of federal law and

intentional infliction of emotional distress in violation of state law. The Hospital

removed the action to federal court and moved for summary judgment, which the

district court granted. Ms. DeSanzo now appeals from the judgment in favor of the

Hospital on her discrimination and retaliation claims.

                                    DISCUSSION

      “We review a grant of summary judgment de novo, drawing all reasonable

inferences and resolving all factual disputes in favor of the non-moving party.”

DePaula v. Easter Seals El Mirador, 859 F.3d 957, 968 (10th Cir. 2017) (internal

quotation marks omitted). “Summary judgment shall be granted if ‘the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).

      The ADEA makes it unlawful for employers “to discharge any individual or

otherwise discriminate against any individual with respect to [her] compensation,

terms, conditions, or privileges of employment, because of such individual’s age,”

29 U.S.C. § 623(a)(1), and to discriminate against an employee because she “has

opposed any practice made unlawful by this section, or because [she] has made a

charge . . . under this chapter,” id. § 623(d). In considering both the discrimination

and retaliation claims, the district court applied the burden-shifting framework set

forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).



                                           4
      Ms. DeSanzo first challenges the judgment on her discrimination claim. The

district court determined that she established a prima facie case of age discrimination

and that the Hospital identified a legitimate, nondiscriminatory reason for terminating

her employment (poor performance evidenced by successive patient complaints). It

then held that Ms. DeSanzo failed to establish pretext.

      “An employee may show pretext based on weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s claimed

legitimate, non-discriminatory reason such that a rational trier of fact could find the

reason unworthy of belief.” Timmerman v. U.S. Bank, N.A., 483 F.3d 1106, 1113

(10th Cir. 2007) (internal quotation marks omitted). She “may also show pretext by

demonstrating the defendant acted contrary to a written company policy, an unwritten

company policy, or a company practice when making the adverse employment

decision.” DePaula, 859 F.3d at 970 (internal quotation marks omitted). But

“[w]hen reviewing for pretext, we are mindful we must not sit as a superpersonnel

department that second-guesses the company’s business decisions, with the benefit of

twenty-twenty hindsight.” Frappied v. Affinity Gaming Black Hawk, LLC, 966 F.3d

1038, 1059 (10th Cir. 2020) (original brackets and internal quotation marks omitted).

      Ms. DeSanzo argues that she adequately showed pretext through a

combination of factors. First, she argues that the September 2016, October 2016, and

May 2017 disciplinary actions were unwarranted. Second, she asserts that a

potentially ageist remark reportedly made by Ms. Heitgrass shows that she was

biased against older persons. And finally, she asserts that Ms. Heitgrass and

                                            5
Ms. Jackson disciplined her more strictly than they did younger nurses. The district

court thoroughly discussed each of these points. Seeing no reversible error in the

district court’s discussion, we affirm the judgment in favor of the Hospital on the

discrimination claim for substantially the reasons set forth by that court.

      Ms. DeSanzo next challenges the district’s judgment on her retaliation claim.

The court held that Ms. DeSanzo failed to establish a prima facie case of retaliation

because she failed to present sufficient evidence to support a causal connection

between her complaints of age discrimination and the termination of her employment.

      For a prima facie case, Ms. DeSanzo must “show that (1) . . . she engaged in

protected opposition to discrimination, (2) a reasonable employee would have

considered the challenged employment action materially adverse, and (3) a causal

connection existed between the protected activity and the materially adverse action.”

Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1202 (10th Cir. 2008). “[A]

causal connection is established where the plaintiff presents evidence of

circumstances that justify an inference of retaliatory motive, such as protected

conduct closely followed by adverse action.” MacKenzie v. City & Cnty. of Denver,

414 F.3d 1266, 1279 (10th Cir. 2005) (internal quotation marks omitted), abrogated

on other grounds by Lincoln v. BNSF Ry. Co., 900 F.3d 1166 (10th Cir. 2018).

      In addition to relying on the evidence she submitted with regard to the pretext

inquiry, Ms. DeSanzo argues that the district court erred in finding insufficient

evidence of causation because (1) she was disciplined more harshly by having her

employment terminated immediately after a suspension, while a younger nurse was

                                            6
allowed two sequential suspensions, and (2) Ms. Steward rejected Ms. DeSanzo’s

nomination as a “healthcare hero” for December 2016, weeks after she filed her

internal complaint and her EEOC intake questionnaire. As set forth above, we agree

with the district court’s evaluation of the evidence produced with regard to pretext.

We further agree with the district court’s assessment that the younger nurse was not

an appropriate comparator, and with its reasons for concluding the “healthcare hero”

evidence was insufficient to establish causation. Accordingly, we also affirm the

judgment in favor of the Hospital on the retaliation claim for substantially the reasons

set forth by the district court.

                                   CONCLUSION

       Ms. DeSanzo’s unopposed motion to seal Volume IV of the Appellant’s

Appendix is granted. The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                           7